Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear at what is meant by “in at least a period of exposure” in line 7 since no other part of the claim mentions any periods for exposure other process and since this recitation does not indicate what is being exposed to what.
Claims 2-18 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 9 is further indefinite because it is not clear as to what constitutes a voltage fluctuation wire (e.g., are the various terminals recited in claim 1 considered to be voltage fluctuation wires).
Claims 10-13 are further indefinite by virtue of their claim dependency upon indefinite claim 9.
Claim 16 is further indefinite because it is unclear as to what constitutes “a counter electrode” as recited in line 2-3 since no counting means or process is recited in the claims.

Claim 19 is indefinite because it is not clear at what is meant by “in at least a period of exposure” in line 7 since no other part of the claim mentions any periods for exposure other process and since this recitation does not indicate what is being exposed to what.  Also, the claim is not clear whether this period is the same as the photography mode recited in line 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al. (JP 2012-147169, cited by the applicant) in view of Fujita (US 2017/0004767 A1).
Regarding claim 1, Yuya et al. teach an imaging device (e.g., as shown in fig. 2) comprising: a first pixel that includes a photoelectric converting portion (PD) that converts incident light into signal charge; a first capacitance element (Cs) including a first terminal and a second terminal (as shown in fig. 2), the first terminal being electrically connected to the photoelectric converting portion (a first terminal of Cs is shown in fig. 2 to connect to PD) in at least a period of exposure (as far as this is understood in light of the indefiniteness discussed above; also, fig. 2 shows Cs connected to PD for the entire operation of the device, which is considered to be at least a period of exposure per se); and a first switch (SW1).
Yuya et al. fail explicitly show that the switch is a transistor including a first source and a first drain, one of the first source and the first drain being electrically connected to the second terminal, and a direct-current potential being applied to the other of the first source and the first drain.  However, the switch (SW1) is shown to be connected between the second terminal on one side and to a direct-current potential on the other side (as shown in fig. 2).
Fujita shows a similar imaging device as that of Yuya et al. and teaches (see fig. 2) that a transistor (130) including a first source and a first drain (implied by the FET symbol shown in fig. 2), one 
It would have been obvious to persons having ordinary skill in the art to use a transistor having a first source and drain such as that shown by Fujita in fig. 2 for the switch of Yuya et al. because, as Fujita shows, FETs are well known and old transistors for use in forming imaging devices (see fig. 2 and note para. 0018).  Persons having ordinary skill in the art would have been motivated by a desire to use switches whose properties are well known and whose materials are readily available.
Regarding claim 2, Yuya et al. as modified by Fujita provides for the other of the first source and the first drain is connected to a fixed potential (note fixed potential in fig. 2 of Yuya et al.).
Regarding claim 3, Yuya et al. shows in fig. 2 that the fixed potential is a ground potential (note connection to ground shown in fig. 2).
Regarding claim 4, Yuya et al. as modified by Fujita provides for a control circuit that turns on or off the first transistor in accordance with a photography mode (note the two photography modes provided by V1 and V2).
Regarding claim 5, Yuya et al. as modified by Fujita provides for the photography mode includes a first mode and a second mode; a sensitivity in the second mode is lower than a sensitivity in the first mode; in the first mode, the signal charge is read out in a state in which the first transistor is off; and in the second mode, the signal charge is read out in a state in which the first transistor is on (note that this is the operation provided by SW1 in fig. 2; also, see the abstract that discusses sensitively apply potentials to control sensitivity) .
Regarding claim 6, Yuya et al. as modified by Fujita provides for a capacitance element, but fails to teach a second transistor including a second source, a second drain, and a second gate; the first terminal is the second gate; and the second terminal is one of the second source and the second drain.  
Regarding claims 7 and 8, Yuya et al. as modified by Fujita provides for the imaging device according to Claim 1, as discussed above but fails to explicitly disclose an insulating layer that is a layer of an oxide insulator; a first wire provided in the insulating layer; and a second wire provided in the insulating layer, wherein the first capacitance element includes a dielectric layer, the first terminal includes at least a portion of the first wire, the second terminal includes at least a portion of the second wire, and the dielectric layer includes a portion of the insulating layer in which the first wire and the second wire are embedded or an insulating layer, wherein the first capacitance element is provided in the insulating layer, the first capacitance element includes a dielectric layer, the first terminal is a first electrode, the second terminal is a second electrode, and the dielectric layer and the insulating layer differ from each other in composition.  However, it is notoriously old in the art to form capacitance elements with wires, insulating layers, and dielectric layers as discussed above.  Therefore, persons having ordinary skill in the art would have incorporated these into the imaging device of Yuya et al. because this would have been a mere using a known capacitive element for the capacitive element of Yuya et al.
Regarding claim 14, Yuya et al. as modified by Fujita provides for the first pixel has a first diffusion region electrically connected to the photoelectric converting portion and the first terminal (as shown in fig. 2 of Yuya et al.).
Regarding claim 15, Yuya et al. as modified by Fujita provides the first pixel has a third transistor (13) including a third source and a third drain, and a fourth transistor including a fourth gate; the first 
Regarding claim 16, Yuya et al. as modified by Fujita provides the photoelectric converting portion includes a pixel electrode, a counter electrode (note the two electrodes of the PD in fig. 2), and a photoelectric conversion layer arranged between the pixel electrode and the counter electrode; and the pixel electrode is electrically connected to the first diffusion region and the first terminal (as shown in fig. 2).
Regarding claim 17, Yuya et al. as teach that the photoelectric converting portion is a photodiode (PD); and the photodiode includes the first diffusion region (as shown in fig. 2).
Regarding claim 18, Yuya et al. as teach that the first pixel has a fifth transistor (11); the photoelectric converting portion is a photodiode (PD); and the signal charge is transferred from the photodiode to the first diffusion region via the fifth transistor (as shown in fig. 2).
Regarding claim 19, Yuya et al. teach a camera system (the solid-state image pickup device disclosed by Yuya et al. is a kind of camera system per se) comprising: an imaging device (e.g., as shown in fig. 2) comprising: a first pixel that includes a photoelectric converting portion (PD) that converts incident light into signal charge; a first capacitance element (Cs) including a first terminal and a second terminal (as shown in fig. 2), the first terminal being electrically connected to the photoelectric converting portion (a first terminal of Cs is shown in fig. 2 to connect to PD) in at least a period of exposure (as far as this is understood in light of the indefiniteness discussed above; also, fig. 2 shows Cs connected to PD for the entire operation of the device, which is considered to be at least a period of exposure per se); and a first switch (SW1), and a control circuit that turns on or off the first switch in accordance with a photography mode (note the two photography modes provided by V1 and V2).
Yuya et al. fail explicitly show that the switch is a transistor including a first source and a first drain, one of the first source and the first drain being electrically connected to the second terminal, and 
Fujita shows a similar imaging device as that of Yuya et al. and teaches (see fig. 2) that a transistor (130) including a first source and a first drain (implied by the FET symbol shown in fig. 2), one of the first source and the first drain being electrically connected to the second terminal (of capacitance element 135), and a direct-current potential (Vd) being applied to the other of the first source and the first drain. 
It would have been obvious to persons having ordinary skill in the art to use a transistor having a first source and drain such as that shown by Fujita in fig. 2 for the switch of Yuya et al. because, as Fujita shows, FETs are well known and old transistors for use in forming imaging devices (see fig. 2 and note para. 0018).  Persons having ordinary skill in the art would have been motivated by a desire to use switches whose properties are well known and whose materials are readily available.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose imaging devices of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878